Casey, Ch. J.,
delivered the opinion of the court:
The claimant, James Tait, is a naturalized citizen of Scotch birth. For many years prior to the rebellion he had resided and was engaged in business at the city of Mobile, in the State of Alabama. In November, 1802, he purchased at Pickensville, in that State, fifty-five bales of cotton, and in the spring of 1801 had forty-six bales of it brought to the city of Mobile and there stored. Shortly.before the capture of the ciby by the Union forces in the spring of 1805, to prevent it from being destroyed by the rebels, Tait had it put on board a schooner and taken up the river inland, where it remained until after the surrender of Mobile to the national forces. It was then returned to the city, where it was seized by the officers of the United States, shipped to New York, and sold there by Mr. Draper, the United States cotton agent, and the net proceeds were paid into the Treasury. This action is brought under the act of March 12, 1803, to recover those proceeds.
The evidence satisfies us that in opinion and sentiment the claimant remained loyal to the United States, and that he did no voluntary act tending to promote the rebellion or to give aid and comfort to it or the jiersons engaged in it. .
The deposition of the claimant in his own behalf, and that of William O. Browning, one of the firm to whom the claim is-assigned, are both suppressed as being interested in the claim and incompetent to testify.
A question Avas made as to the identity of the cotton returned on the schooner Avith that sent up the river. „ We think it can be fairly and reasonably inferred from the evidence that it was the same cotton. At all events, there Avere forty-six bales of upland brought back on the schooner. They are in the possession of the claimant. They Avere not and have not since been claimed by any one else. And this, Ave think, Avithout further proof, would be prima facie evidence of OAA'nership, and, in the absence of countervailing evidence, sufficient to establish the fact. ’
This suit Aviis brought on the 24th day .of August, 1865, and within the two years after the suppression of the rebellion, as avo decided more fully at the present term in the case of Henry Grossmeyer, (p. 1, ante.) The plea of the statute of limitations, therefore, is overruled.
*583Aud a judgment will be rendered in favor of the. claimant for tlie net proceeds of forty-six bales of upland cotton so soon as we shall be more certainly advised in reference to the amount of such proceeds.
And now, to wit, May 22d, 1869; The court, on due consideration of the premises, do find in favor of the claimant, and do order, adjudge, and decree that the said James Tait do have and recover of and from the United States, to the use of John H. Browning and others, executors of John E. Hanford, the sum of eight thousand seven hundred and seven dollars and thirty-four cents ($8,707 34.)